Citation Nr: 1502902	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-16 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for residuals of cervical spine strain.

3.  Entitlement to service connection for residuals of left knee injury


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to January 1994. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia that denied the benefits sought on appeal.

The Veteran appeared at a hearing at the RO in January 2014 before the undersigned.  The undersigned held the hearing record open for receipt of additional evidence from the Veteran.  No additional evidence was received within the period specified at the hearing.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.


FINDINGS OF FACT

1.  At the Board hearing on January 30, 2014, the Veteran withdrew his perfected appeal of the issue of entitlement to service connection for left ear hearing loss.

2.  The Veteran does not have neck or left knee disorders that are etiologically related to service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The requirements for entitlement to service connection for residuals of a neck injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2014).

3.  The requirements for entitlement to service connection for residuals of a left knee injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126), have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  A June 2011 RO letter provided the Veteran fully time- and content-compliant VCAA notice.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service, VA, and identified private records were obtained and made a part of the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.
The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claim; and, suggested specific evidence he might seek that would support and prove his claim.  Further, as noted in the Introduction, the undersigned held the record of the hearing open for 30 days so the Veteran could seek records and a proffered nexus opinion from his treating chiropractor.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with.  See Leavey v. McDonald, No. 12-1883, ___ Vet. App. ___, 2014 WL 6065599 (Nov. 14, 2014) (en banc).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Withdrawal of Appeal

Legal Requirements

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his authorized representative.  Id.

Analysis

At the Board hearing in the present case, the Veteran withdrew his perfected appeal of the issue of entitlement to service connection for left ear hearing loss.  Hence, there remains no allegations of errors of fact or law for appellate consideration concerning that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed in the Order portion of this decision.

Service Connection

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra.  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313  (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Both the Veteran's competent testimony and the service treatment records show he sustained neck and left knee injuries during his active service.  The injuries were sustained as a result of a parachute jump and other duties.  In light of this fact, the sole issues left for determination are: are there any chronic residuals from the injuries; and, if so, are they causally connected to those in-service events?

First, the Board notes the Veteran's hearing testimony to the effect that he did not seek treatment for either his neck or knee until 2012.  The absence of documented medical treatment, however, is not fatal to the Veteran's claim.  Although he testified to recurrence of symptoms over the years, the Veteran's hearing testimony was vague as to continuous symptomatology related to his neck and knee.  Nonetheless, in light of the medical findings, the presence or absence of continuous symptomatology is not a determinative factor.

On his November 1993 Report of Medical History for his separation physical examination, the Veteran denied any significant medical history related to either to his neck or knee.  The November 1993 Report of Medical Examination For Separation reflects that the Veteran's spine and lower extremities were assessed as normal.  He was deemed physically fit for separation from active service.
The March 2012 VA examination report reflects that the examiner conducted a review of the claims file as part of the examination, which also included a Persian Gulf War protocol.  The Gulf War portion notes that the examiner did not note any abnormality of the neck of left knee.  The March 2012 Compensation and Pension examination report reflects that the examiner took and recorded the Veteran's history, to include his report of in-service injury to his neck and knee.  The examination report reflects that the neck and left knee examinations were normal, to include normal X-ray examinations of both.  The examiner did not diagnose any current disorder of either the neck or left knee.

With regard to the first evidentiary showing, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The Board acknowledges the Veteran's reports of periodic neck and left knee pain that he reportedly self-medicated over the years.  Nonetheless, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).

At the hearing, the Veteran testified that he was in a motor vehicle accident shortly after the March 2012 VA examination; and, that the chiropractor from whom he sought treatment commented that his neck showed signs of an old injury.  As noted earlier, the undersigned allowed additional time for the Veteran to obtain the records of his chiropractic treatment and an opinion of the chiropractor.  As noted earlier, neither was received from the Veteran.

The Board notes that the Veteran's VA outpatient records consistently note normal examinations of the Veteran's extremities.  Further, the Veteran's private records dated in 2010 that are related to gastrointestinal symptoms do not note any past history of either neck or left knee problems.

The Board also notes the general literature related to the neck and knee sprains submitted to the Veteran.  The Board acknowledges that there are certain conditions that a lay person is capable of identifying, i.e., varicose veins.  38 C.F.R. § 3.159(a).  Nonetheless, the Board finds that diagnosing a neck or knee sprain is beyond the experience and training of the average lay person, as also is opining on the etiology for either.  Id.; see also Jandreau v. Nicholson, 492 F. 3d 1372.

Treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay medical opinion.  See Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).  The treatise evidence cannot reasonably be interpreted to establish that the Veteran has a current neck or left knee disability.

There is no evidence that the Veteran has any medical training.  Hence, to the extent that he asserts his personal opinion as to the presence of a neck or left knee disorder and the etiology of either based on the literature, his opinion on the issue is not probative.  See 38 C.F.R. § 3.159(a)(1).

In any event, as discussed above, the medical examiner found the examinations of both the Veteran's neck and left knee normal.  In the absence of a diagnosed disorder that is associated with the Veteran's reported pain, there is no factual basis for service connection.  38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

The appeal of the issue of entitlement to service connection for left ear hearing loss is dismissed.

Entitlement to service connection for residuals of a neck injury is denied.

Entitlement to service connection for residuals of a left knee injury is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


